DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between the group of species , as set forth in the Office action mailed on 07/06/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/06/2020 is withdrawn.  Claims 11 and 13 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Claims
	Claims 1-2, 4-10, 12 and 14-21 were rejected in Office Action mailed on 04/13/2021.
	Applicant filed a response, amended claims 1, and cancelled claims 14 and 17. Claim 3 was previously cancelled. Claims 4-5 and 20 has been cancelled by Examiner’s Amendment. 
	Claims 1-2, 6-11, 13-16, 18-19, and 21 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant M. Ehrlich on 10/29/2021.
The application has been amended as follows: 
Amend claim 1 as follows: 
An all-solid secondary battery, comprising: 
: 
a positive electrode active material layer comprising a lithium transition metal oxide comprising a layered rock-salt-type structure and a solid electrolyte, 
a negative electrode active material layer comprising at least one of lithium metal and a lithium-containing alloy, and 
a solid electrolyte layer disposed between the positive electrode active material layer and the negative electrode active material layer, wherein the solid electrolyte layer comprises a sulfide solid electrolyte material; 
a pair of pressure applying members disposed on 
a plurality of pressure control members disposed at a periphery of each of the pressure applying members configured to control the pressure applied by the pair of pressure applying members, 
wherein a ratio of volume density to true density of the positive electrode active material layer is about 0.6 or greater, 
wherein a ratio of volume density to true density of the solid electrolyte layer is about 0.6 or greater, 
wherein an average pressure applied to the opposite sides of the cell in a fully discharged state is about 0.5 megapascals to about 6.0 megapascals, 
wherein a ratio of a standard deviation of a pressure distribution of the pressure applied to the opposite sides of the cell to the average pressure applied to the opposite sides of the cell in the fully discharged state, is about 0.35 or less, and
wherein the all-solid secondary battery is configured to have a capacity retention of greater than or equal to 84 percent after 50 cycles of charging and discharging at a temperature of 45°C under a charge current 0.05C, a discharge current of 0.05C, and an operating voltage of 2.5 volts to 4 volts.
Cancel claims 4-5 and 20.
	Amend claim 6 as follows:
The all-solid secondary battery of claim 1, wherein the positive electrode active material layer comprises a compound represented by the formula LiNixCoyAlzO2 ,
wherein 0≤x≤1, 0˂y˂1, 0˂z˂1, and x + y + z = 1, or 
LiNix’Coy’Mnz’O2
wherein 0≤x’≤1, 0˂y’˂1, 0˂z’˂1, and x’ + y’ + z’ = 1

Reasons for Allowance
Claims  1-2, 6-11, 13-16, 18-19, and 21 are allowed over the “closest” prior art of record Ose et al. (U.S. Patent 9,399,404).
The following is an examiner’s statement of reasons for allowance: 
Applicant arguments filed on 07/12/2021 are persuasive. In particular, the specifics of Ose where an increased chargeable capacity and decrease of internal resistance is shown as applied pressure is increased from 1.5 MPa to 45 MPa as shown in Table 1 below of Ose. 

    PNG
    media_image1.png
    227
    688
    media_image1.png
    Greyscale

	These results teach away from the claimed average pressure applied of 0.5 MPa to 6.0 MPa. Moreover, the instant amendments make the claims reasonably commensurate in scope with the inventive Examples of the instant specification as shown in Table 1, which have a high capacity retention after 50 cycles of charging and discharging. In addition, the prior art does not teach or suggests the particulars a plurality of pressure control members disposed at a periphery of each of the pressure applying members to control the pressure applied by the pair of pressure applying members and a ratio of a standard deviation of a pressure distribution of the pressure applied to the opposite side of the cell to the average pressure applied to the opposite side of the cell in the fully discharge state, is about 0.35 or less. 
	In view of the above, claims 1-2, 6-11, 13-16, 18-19, and 21 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.